DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Acknowledgements is made of Amendments made to the Application filed 02 June 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 - 10, 13 – 16, and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. U.S. 2019/0161052 (“Steiner”) in view of Kwon et al. U.S. 2019/0054890 (“Kwon”).  Steiner discloses a restraint device (abstract), in particular for a motor vehicle (abstract), for reducing an abrupt sideward movement and/or forward movement of an occupant (abstract) in the case of an 
- the airbag is arranged by means of at least one fastening element at an associated vehicle seat [0012] fastening point on a side of a side rest of a vehicle seat [0016] facing a vehicle interior [0016], 
- the restraint device comprises at least one anchoring strap, the one end thereof being fastened at an airbag fastening point ([0016], 4) to the airbag, 
- the airbag has at least one side chamber and one shoulder chamber which are connected together, wherein in the inflated state of the airbag the side chamber and the shoulder chamber form different main extension planes which run at an angle (fig. 2 - 3) to one another, and 
- the airbag fastening point is configured on the shoulder chamber so that the anchoring strap is fastened at one end to the shoulder chamber, 
- the shoulder chamber comprises two regions (11 and upper 12) which transition into one another at a bending line of the shoulder chamber (at 14) and which together form a reverse U-shaped region (fig. 1), a base of the reverse U-shaped region (12) in the inflated state of the shoulder chamber forming an upper end of the shoulder chamber (fig. 4), 
- wherein a first region of the two regions (upper 12) is connected to the side chamber (main part of 12) and the second region of the two regions is folded back onto the side chamber (see overlap of 11 to 12), 
- the second region (11) which is folded back onto the side chamber faces the occupant (fig. 4).  Steiner is silent to where the other end of the anchoring strap is fastened.  Kwon teaches an end of an anchoring strap (abstract) is fastened at an anchoring point to a vehicle seat (abstract, 100).  One of ordinary skill in the art at the time the invention was filed would find modifying Steiner such that it comprised the end of the anchoring at a vehicle seat in view of the teachings of Kwon obvious so as to 
In reference to claims 5 - 10, 13 – 16, and 18 - 20, Steiner in view of Kwon further discloses the side chamber forming a main extension plane [0043] which extends substantially in the vehicle longitudinal direction and the vehicle vertical direction; wherein the shoulder chamber forms a main extension plane [0043] which extends substantially in the vehicle longitudinal direction and obliquely to the vehicle vertical direction and at the same time extends in the direction of the shoulder of an occupant (2) seated in the vehicle seat; wherein in the inflated state of the airbag the main extension planes of the side chamber and the shoulder chamber adopt an angle of 50 degrees to 130 degrees (fig. 3) to one another; wherein the side chamber and the shoulder chamber transition into one another by means of a bent region (14), wherein the main extension planes intersect in the bent region, and wherein the bending line of the shoulder chamber is above the bent region (at 14); wherein the anchoring strap is fastened at its other end to the vehicle seat in the vicinity of the neck support, so that the shoulder chamber is positioned in the vicinity of the neck support by means of the anchoring strap (as modified by Kwon); wherein the anchoring strap is arranged centrally at a central anchoring point (near 400) on the airbag side on the seat frame; wherein the side chamber (main part of 12) and the first region (top of 12) as connected are in an annular configuration (fig. 1), wherein ring which is formed as part of the annular configuration defines a main extension plane of the side chamber [0043]; wherein a spatial region (121) is enclosed by the ring and wherein said spatial region is gas-free in the inflated state of the side chamber or the airbag; wherein the side chamber and the shoulder chamber are at least partially separated from one another in terms of flow technology by means of a stitched portion (122); wherein the gas generator is arranged on the side chamber such that when an accident situation occurs [0003] said side chamber is initially able to be filled with gas; wherein the airbag protrudes in the vehicle width direction at a horizontal spacing of 0 mm to 190 mm ([0012], near 0 mm at 121) from a .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Kwon as applied to claim 1 above, and further in view of T. Hill, U.S. 5,730,464 (“Hill”).  Steiner as modified discloses the region of the shoulder chamber folded back onto the side chamber by means of a sail-like portion but does not have it connected to the side chamber.  Hill teaches a sail (70) connected from the shoulder chamber onto the side chamber.  One of ordinary skill in the art at the time the invention was filed would find modifying Steiner in view of Kwon such that it comprised the sail attached to the side chamber in view of the teachings of Hill obvious so as to have the occupant engage the middle portion when the sail is pulling the shoulder portion (50) downward and laterally inboard towards the head portion of the occupant, and thus reducing the need for supportive vehicle structure or reaction surfaces for the upper shoulder portion (column 4, line 50).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Kwon and Hill as applied to claim 3 above, and further in view of Peng et al. U.S. 7,240,915 (“Peng”).  Steiner as modified does not disclose the sail portion as triangular.  One of ordinary skill in the art at the time the invention was filed would find modifying Steiner in view of Kwon and Hill such that it comprised the .  

Alternatively, claims 3, 4, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Schneider as applied to claim 1 above, and further in view of Schneider et al. U.S. 10,583,799, previously published as 2019/0337478 (“Schneider”).  Steiner as modified discloses the region of the shoulder chamber folded back onto the side chamber but does not have it connected to the side chamber by means of a sail-like portion.  Schneider teaches a sail (150, 250) connected from the upper chamber onto the lower chamber. Schneider further teaches the sail portion as triangular (fig. 1 – 12).  One of ordinary skill in the art at the time the invention was filed would find modifying Stein such that it comprised the sail in view of the teachings of Schneider obvious so as to tether the fold between the upper chamber and lower chamber and control the shape during deployment, which does not require additional support from a vehicle structure, allowing the overall volume of the inflatable airbag cushion to be smaller, and therefore reducing the size necessary for an inflator [0042].
In reference to claim 21, Steiner discloses a restraint device (1), in particular for a motor vehicle [0002], for reducing an abrupt sideward movement and/or forward movement of an occupant (abstract) in the case of an impact [0003] with an airbag (gas bag) which is inflatable by means of a gas generator [0027] when an accident situation [0003] occurs, wherein: 
- the airbag is arranged by means of at least one fastening element at an associated vehicle seat fastening point [0013], 
- the restraint device comprises at least one anchoring strap (4), the one end thereof being fastened at an airbag fastening point (111) to the airbag, 

- the airbag fastening point is configured on the shoulder chamber so that the anchoring strap is fastened at one end to the shoulder chamber (111), 
- the shoulder chamber comprises two regions which transition into one another at a bending line of the shoulder chamber (12) and which together form a reverse U-shaped region (fig. 1), a base of the reverse U-shaped region (fig. 3) in the inflated state of the shoulder chamber forming an upper end of the shoulder chamber (fig. 4), 
- a first region of the two regions (upper 12) is connected to the side chamber and a second region of the two regions (11) is folded back onto the side chamber (see overlap fig. 3 – 4), 
- the second region of the shoulder chamber faces the occupant.  Steiner is silent to where the other end of the anchoring strap is fastened.  Kwon teaches an end of an anchoring strap (abstract) is fastened at an anchoring point to a vehicle seat (abstract, 100).  One of ordinary skill in the art at the time the invention was filed would find modifying Steiner such that it comprised the end of the anchoring at a vehicle seat in view of the teachings of Kwon obvious so as to have the shoulder chamber come into tight contact with the occupant, thereby confining the occupant to the seat [0034].
Steiner does not have the shoulder chamber portion connected to the side chamber by means of a sail-like portion.  Schneider teaches a sail (150, 250) connected from the upper chamber onto the lower chamber. Schneider further teaches the sail portion as triangular (fig. 1 – 12).  One of ordinary skill in the art at the time the invention was filed would find modifying Stein such that it comprised the sail in view of the teachings of Schneider obvious so as to tether the fold between the upper chamber and lower chamber and control the shape during deployment, which does not require additional support .

Claim 1, 5 – 9, 11 - 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. U.S. 2019/0161052 (“Steiner”) in view of Cheung et al. U.S. 5,636,862 (“Cheung”).  Steiner discloses a restraint device (abstract), in particular for a motor vehicle (abstract), for reducing an abrupt sideward movement and/or forward movement of an occupant (abstract) in the case of an impact (paragraph [0003]) with an airbag (gas bag) which is inflatable by means of a gas generator (abstract) when an accident situation [0003] occurs, wherein
- the airbag is arranged by means of at least one fastening element at an associated vehicle seat [0012] fastening point on a side of a side rest of a vehicle seat [0016] facing a vehicle interior [0016], 
- the restraint device comprises at least one anchoring strap, the one end thereof being fastened at an airbag fastening point ([0016], 4) to the airbag, 
- the airbag has at least one side chamber and one shoulder chamber which are connected together, wherein in the inflated state of the airbag the side chamber and the shoulder chamber form different main extension planes which run at an angle (fig. 2 - 3) to one another, and 
- the airbag fastening point is configured on the shoulder chamber so that the anchoring strap is fastened at one end to the shoulder chamber, 
- wherein the shoulder chamber comprises two regions which transition into one another and which together form a reverse U-shape [0044], the base thereof in the inflated state of the shoulder chamber forming the upper end thereof, 
- wherein the one region is connected to the side chamber and the other region is folded back onto the side chamber, 

	In reference to claims 5 – 9, 11 – 16, and 18, Steiner in view of Cheung further discloses the side chamber forming a main extension plane [0043] which extends substantially in the vehicle longitudinal direction and the vehicle vertical direction; wherein the shoulder chamber forms a main extension plane [0043] which extends substantially in the vehicle longitudinal direction and obliquely to the vehicle vertical direction and at the same time extends in the direction of the shoulder of an occupant (2) seated in the vehicle seat; wherein in the inflated state of the airbag the main extension planes of the side chamber and the shoulder chamber adopt an angle of 50 degrees to 130 degrees (fig. 3) to one another; wherein the side chamber and the shoulder chamber transition into one another by means of a bent-back region (14), wherein the main extension planes intersect in the bent-back region; wherein the anchoring strap is fastened at its other end to the vehicle seat in the vicinity of the neck support, so that the shoulder chamber is positioned in the vicinity of the neck support by means of the anchoring strap (as modified by Cheung, 60, 62); wherein the anchoring strap is arranged at an anchoring point (60, 62) in the center of the seat or on a side opposing the airbag at an anchoring point on the seat frame (74); wherein the anchoring strap is deflected via a deflection point (60, 62) from the airbag fastening point to the anchoring point; wherein the side chamber is of annular configuration (fig. 1), wherein the ring which is formed defines a main extension plane of the side chamber [0043]; wherein a spatial region (121) is enclosed by the side chamber of annular configuration, wherein said spatial region is gas-free in .  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Kwon as applied to claim 1 above, and further in view of Y. Fujiwara, U.S. 2016/0107604 (“Fujiwara”).  Steiner as modified does not disclose the vertical spacing of an airbag beyond the seat frame.  Fujiwara teaches figure that shows a schematic of the dimensions of an airbag, particularly the protrusion amount at 30 mm, would equate the vertical spacing of the airbag beyond the seat frame to be between 50 mm and 300 mm.  While the figure is a schematic, one of ordinary skill in the art would often use the drawings in order to make an invention.  Therefore, One of ordinary skill in the art at the time the invention was made would find modifying Steiner in view of Kwon such that it comprised a vertical spacing of the airbag beyond the seat frame obvious so as to provide the enough support at the neck and head where a typical seat back ends around the shoulders of an occupant. 

Response to Arguments











Applicant's arguments filed 02 June 2021 have been fully considered but they are not persuasive.  Applicants argue that Steiner does not disclose the one of the chambers comprising two regions which transitions into one another at a bending line … and which together form a reverse U-shaped region and in which a base of the reverse U-shaped region in the inflated state of the shoulder .  

Allowable Subject Matter
Claims 2 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616